Citation Nr: 0103996	
Decision Date: 02/08/01    Archive Date: 02/15/01	

DOCKET NO.  99-22 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits was 
timely filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1961 to 
April 1965, and from May 1965 to March 1969.  

This matter arises from a January 1999 decision rendered by 
the Department of Veterans Affairs (VA) Debt Management 
Center in Fort Snelling, Minnesota.  Therein, it was held 
that the veteran had failed to timely apply for waiver of 
recovery of the overpayment at issue.  The case currently is 
under the jurisdiction of the VA Regional Office (RO) in 
Chicago, Illinois.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

On August 28, 1997, the VA Debt Management Center notified 
the veteran that an overpayment of improved disability 
pension benefits in the amount of $3,535 had been created in 
his account.  That notification also informed the veteran of 
his right to request a waiver of recovery of the debt.  In 
the statement of the case furnished the veteran by the 
Chicago RO, the amount of the indebtedness at issue was noted 
to be $3,360.  Moreover, it was noted that the veteran had 
submitted a request for waiver on January 8, 1999.  However, 
the veteran's waiver request is not a part of the appellate 
record.  Moreover, because of the discrepancy between the 
amount of the debt certified by the Debt Management Center 
and that certified by the RO, the Board is unable to 
determine the size of the indebtedness now on appeal.  The 
foregoing shortcomings in the appellate record were noted by 
the veteran's representative in a statement dated in November 
2000, and have been verified by the Board.  These matters 
must be clarified prior to final appellate consideration.  


In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  Either the original, or a copy of, 
the request for waiver of recovery of the 
overpayment at issue submitted by the 
veteran should be obtained.  This should 
be made a permanent part of the appellate 
record.  

2.  An audit of the veteran's account 
should be conducted.  This, too, should 
be made a permanent part of the appellate 
record.  

3.  Once the foregoing has been 
accomplished, the RO Committee on Waivers 
and Compromises should again review the 
claim.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




